Citation Nr: 0527713	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  01-09 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel




INTRODUCTION

The appellant served from August 30, 1967 to February 29, 
1968.  The veteran had time lost during this service for a 
total of 144 days.  This matter comes before the Board of 
Veterans' Appeals (Board) from a June 2005 United States 
Court of Appeals for Veterans Claims (Court) Order which 
vacated, in part, a May 2004 Board decision, and remanded the 
case for compliance with a joint motion for remand dated in 
May 2005.  This appeal originated from a July 2001 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office in Roanoke, Virginia (RO).

By the Court Order dated in June 2005, this appeal must be 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Pursuant to the June 2005 Court Order, the May 2004 Board 
decision is vacated, in part, and remanded.  As directed by 
the Court, this case is remanded for the following actions:

1.  Send the veteran a VCAA letter that 
informs him of the elements of service 
connection, as well as the evidence 
required to sustain a claim of entitlement 
to service connection.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

2.  The veteran must again be requested to 
identify all sources of medical treatment 
for his right knee condition from February 
1968 to the present, and that he furnish 
signed authorizations for release to VA of 
private medical records in connection with 
each non-VA source he identifies.  Copies 
of the medical records from all sources 
the veteran identifies, not currently of 
record, must then be requested and 
associated with the claims folder.  All 
efforts to obtain these records must be 
fully documented and, for Federal records, 
the Federal facility must provide a 
negative response if records are not 
available.  Thereafter, if the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
veteran and his representative must be 
given an opportunity to respond.

3.  When the above development has been 
completed and any available evidence 
identified by the veteran has been 
obtained, the veteran must be scheduled 
for a VA examination to determine the 
etiology of any right knee disorder found.  
All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post-service medical records, 
the examiner must state whether any 
diagnosed right knee disorder is related 
to the veteran's active service, or any 
incident therein.  If the examiner cannot 
provide any opinion without resort to 
speculation, it must be noted in the 
examination report.  A complete rationale 
for any opinion expressed must be 
provided.  The report prepared must be 
typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


